Citation Nr: 9910222	
Decision Date: 04/13/99    Archive Date: 04/29/99

DOCKET NO.  97-21 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

2.  Entitlement to a total rating for compensation purposes, 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Kunz, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1960 to 
November 1963.

This appeal arises from rating decisions which denied the 
veteran's claims for service connection for degenerative disc 
disease of the lumbar spine, and for a total rating for 
compensation purposes based on individual unemployability.  
The United States Department of Veterans Affairs (VA) 
Regional Office (RO) at St. Petersburg, Florida, is currently 
handling the veteran's case.


REMAND

The veteran is seeking service connection for degenerative 
disc disease of the lumbar spine on the grounds that service-
connected disabilities of the feet aggravated his back 
disorder.  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has 
addressed the issue of entitlement to service connection and 
compensation for aggravation of a non-service-connected 
disability by a service-connected disability.  In Allen v. 
Brown, 7 Vet. App. 439 (1995), the Court interpreted the law 
regarding that issue in an opinion that discussed and 
reconciled previous Court decisions on the issue in Tobin v. 
Derwinski, 2 Vet. App. 34 (1991) and Leopoldo v. Brown, 4 
Vet. App. 216 (1993).  The Court explained that aggravation 
of a non-service-connected condition that is proximately due 
to or the result of a service-connected condition shall be 
compensated for the degree of disability (but only that 
degree) that is over and above the degree of disability that 
existed prior to the aggravation.  Allen at 448.

The veteran's service-connected bilateral foot disability is 
described as bilateral pes planus, with multiple hammer toe 
deformities, calluses, tylomas, and talipes equinovarus.  In 
a September 1997 VA orthopedic examination, the examining 
physician reported the opinion that the veteran's lower back 
condition had been aggravated by his service-connected foot 
condition.  In February 1998, the RO contacted by telephone 
the physician who had examined the veteran in September 1997.  
The RO sought to determine the physician's opinion as to the 
degree of disability of the veteran's lower back that was 
attributable to aggravation due to the feet disabilities, 
over and above any disability of the back that existed prior 
to aggravation.  An official at the RO compiled written notes 
from the telephone conversation with the physician, 
summarizing the physician's response and the RO official's 
interpretation of that response.

In the opinion of the Board, the February 1998 notes from the 
conversation with the examining physician do not provide a 
clear indication of the physician's opinion.  The February 
1998 notes leave confusion regarding the physician's opinion 
as to the degree to which the back disability worsened due to 
the bilateral foot disability.  In order to obtain a clear 
opinion from a medical professional on this relevant 
question, the Board remands the case for the RO to obtain a 
written explanation from the examining physician.  After 
obtaining written clarification, the RO should readjudicate 
the claim for service connection for aggravation of the back 
disability by the bilateral foot disability.

The veteran is also seeking a total disability rating for 
compensation purposes based on individual unemployability.  
Because the ratings assigned for each service-connected 
disability are relevant to a total rating claim, the 
unemployability claim is inextricably intertwined with the 
pending appeal for service connection for the aggravation of 
the back disability.  Therefore, the Board will wait to 
address the unemployability claim until the RO completes the 
actions on remand regarding the service connection claim.  
The RO should readjudicate the unemployability claim after it 
readjudicates the service connection claim.


Accordingly, this case is REMANDED for the following:

1.  The RO should contact the VA 
physician who examined the veteran in 
September 1997, and should provide the 
physician with the veteran's claims file 
to review anew.  The RO should ask the 
physician to provide a written response 
to the following question:

In your opinion, what degree of the 
current disability of the veteran's 
lower back is attributable to 
aggravation due to his feet 
disabilities, over and above any 
disability of the back that existed 
prior to that aggravation?

If it is not possible to obtain a 
response to the above question from the 
physician who examined the veteran in 
September 1997, the veteran's claims file 
should be forwarded to another VA 
physician, who should be asked to review 
the claims file and provide a written 
response to the question.

2.  After obtaining the opinion requested 
above, the RO should readjudicate the 
claim for service connection for 
aggravation of the back disability by the 
bilateral foot disability.

3.  After readjudicating the claim for 
service connection for the back 
disability, the RO should readjudicate 
the veteran's claim for a total rating 
for compensation purposes based on 
individual unemployability.

After the completion of the foregoing development, the RO 
should review the case.  If the decision on any issue remains 
adverse to the veteran, he and his representative should be 
furnished with a supplemental statement of the case and 
afforded an opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate consideration, 
if otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).







